     Case 2:20-cv-11241-MCS-MRW Document 14 Filed 05/10/21 Page 1 of 3 Page ID #:51




 1     Todd M. Friedman (SBN 216752)
       Adrian R. Bacon (SBN 280332)
 2     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3     21550 Oxnard St., Suite 780
       Woodland Hills, CA 91367
 4     Phone: 323-306-4234
 5     Fax: 866-633-0228
       tfriedman@toddflaw.com
 6
       abacon@toddflaw.com
 7     Attorneys for Plaintiff
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
                                            ) Case No. 2:20-cv-11241-MCS-MRW
11    TERRY FABRICANT, individually         )
      and on behalf of all others similarly )
12
      situated,                             )
13                                          )
14    Plaintiffs,                           )
                                            )
15           vs.                            )
16                                          )
      ELITE REMODELING GROUP, INC., )
17
      and DOES 1 through 10, inclusive, and )
18    each of them,                         )
19                                          )
      Defendant                             )
20
21       NOTICE OF VOLUNTARILY DISMISSAL WITHOUT PREJUDICE
22
            Now comes the Plaintiff, Terry Fabricant, by and through his attorneys, and
23
24    respectfully requests this Honorable Court enter an order dismissing this action
25
      without prejudice as to both Plaintiff’s individual claims and the putative class
26
27    members’ claims, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). The Defendant has not
28
      yet filed an answer.


                                     NOTICE OF DISMISSAL
                                             -1-
     Case 2:20-cv-11241-MCS-MRW Document 14 Filed 05/10/21 Page 2 of 3 Page ID #:52




 1
 2    Dated: May 10, 2021
 3                                                        Respectfully submitted,
 4
 5
                                    THE LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 6
 7
                                                        By: /s/ Todd M. Friedman
 8                                                      TODD M. FRIEDMAN, ESQ.
 9                                                      ATTORNEY FOR PLAINTIFF
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 NOTICE OF DISMISSAL
                                          -2-
     Case 2:20-cv-11241-MCS-MRW Document 14 Filed 05/10/21 Page 3 of 3 Page ID #:53




 1                                  PROOF OF SERVICE
 2          I, the undersigned, certify and declare that I am over the age of 18 years,
 3
      employed in the County of Los Angeles, State of California, and not a party to the
 4
 5    above-entitled cause. On May 10, 2021, I served a true copy of the NOTICE OF
 6
      VOLUNTARILY DISMISSAL WITHOUT PREJUDICE on all counsel of record
 7
 8    via the ECF Filing System:
 9
      Executed on May 10, 2021
10
            [X ] I hereby certify that I am a member of the Bar of the United States
11
12    District Court, Central District of California.
13
            [] I hereby certify that I am employed in the office of a member of the Bar
14
15    of this Court at whose direction the service was made.
16
            [x] I hereby certify under the penalty of perjury that the foregoing is true
17
18    and correct.

19
20        By:        /s/ Todd M. Friedman
                     TODD M. FRIEDMAN, ESQ.
21
                     ATTORNEY FOR PLAINTIFF
22
23
24
25
26
27
28



                                     NOTICE OF DISMISSAL
                                               -3-
